NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


GEORGETA SEVAN,                          )
                                         )
               Petitioner,               )
                                         )
v.                                       )      Case No. 2D17-4293
                                         )
DAN MUSCHEVICI,                          )
                                         )
               Respondent.               )
                                         )

Opinion filed March 28, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Collier County;
Lauren Brodie, Judge.

Hala Sandridge and Meredith S.
Delcamp of Buchanan Ingersoll &
Rooney, PC, Tampa, for Petitioner.

John F. Hooley of The Law Offices of
John F. Hooley, P.A., Naples, for
Respondent.



PER CURIAM.


               Dismissed.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.